                   IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

WELLS FARGO BANK, N.A.                       )
                                             )
      Plaintiff,                             )
vs.                                          ) CASE NO.: 4:18-cv-107-CDL
                                             )
JAMES I. RICHMOND,                           )
CAPTIAL ONE BANK (USA)               N.A.,   )
UNITED STATES OF AMERICA,                    )
                                             )
      Defendants.                            )

                                   FINAL JUDGMENT

      Plaintiff filed a Complaint [Doc 1] and a Motion [Doc 15]

for entry of this Order. The Defendants consent to entry of this

Order, subject to its below conditions. Having considered the

Motion and the record, the Court finds that a hearing is not

required and this Order is entered as follows.

      Under   28     U.S.C.    §     1332,    jurisdiction    exists   between

Plaintiff,    a    citizen    of    South    Dakota,   Defendant   Richmond,   a

citizen of Georgia and Capital One, a citizen of Virginia. The

value of the real property and/or the debt at issue exceeds the

principal sum of $76, 000.00. Under 28 U.S.C. § 1331 and 1346,

jurisdiction exists as to the United States, which holds a lien

interest in the real property at issue in this case, described

as:

      ALL THAT LOT, TRACT AND PARCEL OF LAND SITUATE, LYING
      AND BEING IN COLUMBUS, MUSCOGEE COUNTY, GEORGIA, BEING



                                         1
       KNOWN AND DESIGNATED AS ALL OF LOT NUMBERED THIRTEEN
       (13), IN BLOCK LETTERED ‘B’, SECTION ONE,      BATTLE
       FOREST, AS SAID LOT IS SHOWN UPON A MAP OR PLAT OF
       SAID SUBDIVISION DATED SEPTEMBER 10, 1963 MADE BY
       ALDRIDGE, MOON & ASSOCIATES AND RECORDED IN PLAT BOOK
       31, FOLIO 10 IN THE OFFICE OF THE CLERK OF THE
       SUPERIOR COURT OF MUSCOGEE COUNTY, GEORGIA.

       THE IMPROVEMENTS THEREON BEING               KNOWN   AS   945     VALLEY
       FORGE ROAD, COLUMBUS, GA 31907
       (TAX ID NO. 093-013-019)

       On 2/10/92, Johnnie and Patricia Mason, in whom title was

vested,     executed   a   Warranty     Deed,      conveying     the   Property      to

Defendant James, Richmond, recorded 2/13/92, Book 3534, Page 46.

On 2/19/08, Richmond executed a Note to Security Atlantic Mortgage

Co, for the principal sum of $104,900.00, now in default. On

2/19/08, Richmond executed a Security Deed to MERS as nominee for

Security     conveying     the    Property    as    collateral     for    the     Note,

recorded 3/5/08, Book 9285, Page 132, also in default.

       On 8/16/12, MERS executed an Assignment of the Security Deed

to Plaintiff, recorded 4/12/17, Book 12074, Page 280. Security

assigned and transferred the Note and/or all interest in the

Note   to   Plaintiff      as    provided     by   law.   On   2/18/14,     Richmond

executed     a   Modification      of   the    Note/Security      Deed,     recorded

1/6/15, Book 11427, Page 282, also in default.

       On 10/22/08,      the     United States      obtained judgment in the

Court against Richmond in the sum of $9,864.02, recorded 11/18/08,

Lien Book 248, Page 321, of which the principal is $6,496.15;



                                         2
interest is $7,240.46; and collection fee is $3343.49, totaling

$17,080.10 as of 9/18/18. On 7/11/09, Defendant Capital obtained

judgment    against         Richmond    in       state   court   for   the    sum   of

$2,885.71, recorded 7/27/09, Lien Book 290, Page 159.

       Richmond breached Plaintiff’s Note and Security Deed, still

in    effect,   not    making      payments       and/or   not   fulfilling     other

obligations on them, now in default. Richmond surrendered the

Property in his Chapter 13 Bankruptcy Case No. 13-40824, in the

Court, in which Plaintiff’s motion for stay relief to pursue this

action was granted on 7/31/17. [Bankruptcy Doc 58]

       On 5/25/18, Plaintiff filed suit [Doc 1] for which summons

issued [Doc 2-5] and Plaintiff served the Defendants. [Doc 8-11]

Richmond and the United States appeared. [Doc 7 and 12] Default

was entered against Defendant Capital One.

       By consent of Defendants Richmond and the United States,

the Court orders, adjudges and decrees as follows:

       1.   Per Count I of the Complaint, the Court declares and

establishes Plaintiff holds the senior interest in the Property,

its fixtures, appurtenances, rents, contents and insurance, for

the   principal       due    on   its   Note/Security       Deed,   plus     interest,

charges, expenses, costs and fees, taxes and abstracting, which are

judicially foreclosed against the Property, in which all other

claims and interests are inferior, subordinate, barred,



                                             3
foreclosed and quieted to all right, title, interest and equity

of redemption.

     2.     The parties agree that if the Property is purchased at

sale by a third party bidder, detailed below, then the judgment

of the United States will be satisfied by any surplus funds

remaining    after    satisfaction         of     Plaintiff’s       debt,     with     the

remainder    of   any    such       surplus      funds     payable      to    Defendant

Richmond.    Otherwise,       the    United      States    retains      the    right   to

enforce its judgment if not satisfied by a purchase by a third-

party bidder at a sale of the Property under this order.

     3.     Under Fed. R. Civ. P. 53, the law firm of Reginald

Hudespeth, LLC and/or its designee, is appointed as Special Master

to   and    authorized        to    sell   the    Property,       its   improvements,

buildings, fixtures       and       appurtenances     at    the    Muscogee      County

Courthouse at the usual hour and location for public sale, per 28

U.S.C. § 2001 and applicable law, after advertisement of the

sale, once per week for 4 weeks before the sale, in a newspaper

regularly    issued     and    of    general     circulation       in   that    county,

without right of redemption.

     4.     Under U.S.C. § 564 and 566, the, the Special Master

may exercise the same powers to conduct the sale as any local

official or party conducting foreclosure sales, to yield the

best sale price of the Property through free, fair and



                                           4
competitive bidding.

       5.     Plaintiff may bid the credit due on its debt, without

payment of cash. At the time of sale, any third-party bidder (s)

will    tender     a    successful       bid    in   cash,   cashier's        check    or

certified check, payable to Plaintiff. If a third-party bidder

defaults      on   this     or   any    other   condition     of    sale,     then    the

payment is forfeited and shall be applied to expenses of sale.

The Property may then be re-offered for sale or sold to a second

highest bidder at Plaintiff's discretion.

       6.     If Plaintiff is the purchaser, the Special Master will

credit on Plaintiff's bid the total sums due to Plaintiff, or

such    portion     necessary      to    pay    Plaintiff's       bid.   If    not    the

purchaser, Plaintiff will advance all subsequent costs of this

action, for which it will be reimbursed by the Special Master.

After completion of the sale, the Special Master will execute a

Report of Sale, for filing with the Clerk of Court, subject to

confirmation by the Court. Upon entry of the confirmation order,

the    sale   proceeds      will   be    applied     to   Plaintiff's         costs   and

disbursements          of   this   action,      expenses     of    sale,      including

documentary stamps affixed to the order if applicable, the total

sum due to Plaintiff less the items paid, plus interest at the

rate prescribed by state law from this date to the sale date.

       7.     Upon motion following the sale, the Court shall enter



                                            5
an order confirming the sale of the Property, conveying title to

the purchaser at sale, which shall be filed and recorded in the

local land registry office, with the same legal effect as a Deed

Under Power or other conveyance of title under Georgia law or

the Special Master may execute a Deed for recordation with the

same such effect. Plaintiff may assign the Order and/or credit

bid by executing an assignment prior to issuance of an order

confirming the sale of the Property, without further order of

the Court.

      8.        A successful third-party bidder at the sale shall pay,

in addition to the amount of the bid, any documentary stamps and

land registry fees and like costs, as provided by law. Upon

entry      of   the    confirmation   order,    the   sale     proceeds     will    be

applied to Plaintiff's costs and disbursements of this action,

expenses of sale, including documentary stamps affixed to the order

if applicable, the total sum due to Plaintiff less the items

paid, plus interest at the rate prescribed by state law from

this date to the sale date.

      9.        Per Count II of the Complaint, following entry of the

confirmation          order,   Plaintiff   or   any   purchaser        at   sale    is

granted possession of the Property as set forth in the Order.

All   parties,        occupants,   entities     and   others    will    vacate     the

Property following the sale. The Marshall and/or local law



                                           6
enforcement officers, their deputies and agents are ordered to

take any action to remove any anyone and their belongings from

the Property, with whom Plaintiff or other purchaser at sale may

coordinate to take all actions necessary to effectuate. Refusal

or failure to vacate the property is punishable by contempt of

Court.

     All parties, occupants, entities and others will take all

reasonable       steps    necessary         to       preserve      the    Property     in    its

current     condition,         who       will        not    commit       waste,     damage    or

vandalism    against          the    Property         or    do    anything     to   impair    or

reduce its value or marketability, including but not limited to

recording any instruments, publishing any notice, or taking any

other    action    tending          to    adversely         affect       the   value   of    the

Property or tending to deter or discourage potential bidders

from participating in the sale and shall not cause or permit

anyone    else    to     do    so,       violation         of    which    is   punishable     by

contempt    of     Court.       Any       personal         property      remaining     in    the

Property is deemed forfeited and abandoned; which Plaintiff or

any other purchaser may dispose of in any manner.




                                                 7
    The parties are excused from further participation from this

case, including under the scheduling order [Doc 13] other than

as provided by this Order.



     SO ORDERED AND DECREED this 17th day of December, 2018

              S/Clay D. Land
          CLAY D. LAND
          UNITED STATES DISTRICT COURT JUDGE



CONSENTED TO BY:
 /s/Elizabeth Blair Weatherly
Elizabeth Blair Weatherly
Georgia Bar No. 672518
Ryan Starks
Georgia Bar No. 676512
11675 Great Oaks Way, Suite 375
Alpharetta, Georgia 30022
(770) 393-4300 (Telephone)
(770) 393-4310 (Facsimile)
Blair.Weatherly@phelanhallinan.com
Ryan.Starks@phelanhallinan.com
Attorneys for Plaintiff


/s/Valerie G. Long
Valerie G. Long
Georgia Bar No. 457485
Attorney for Defendant James I. Richmond
905 Columbus, GA 31901
(706)322-5358
lawofficevlong@yahoo.com
Attorney for James I. Richmond




                                8
